Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AB

 

THIRTIETH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Thirtieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.   Customer desires to utilize the services of CSG's Professional Services
Group to replace and manage Customer's current network printing solution with a
solution that utilizes ******** **** emulation software for print redirection
(the "NPS Solution").  CSG will configure and test Customer-designated servers
to act as printer servers for Customer.

 

2.   As a result, following implementation of the NPS Solution pursuant to the
NPS SOW (defined below), Schedule F, "Fees," "CSG Services," will be amended to
add a new subsection IX., entitled "Custom Implementation Services" to include
the following fees for the CSG services to be performed for replacement and
management of Customer's current network printing solution and the monthly
management support of the NPS Solution:

 

CSG Services

IX.  Custom Implementation Services

Description of Item/Unit of Measure

Frequency

Fee

1.  Network Printing Solution ("NPS") (Note 1)

 

 

a) Implementation, Set-up, Configuration, and Testing of print server (Note 2)

********

*****

b) Support - 24x7 SSC for ***** and ****** ***** ******* to provide **** ****
resolution for printer issues (Note 3)

*******

$********

Note 1: The configuration contemplated under this Amendment requires use of a
******* **** emulation software license.  Customer may use the license provided
by CSG subject to the terms of Exhibit A to this Thirtieth Amendment to the
Agreement, and therefore Customer is granted a limited, non-transferable,
non-exclusive license to use the emulation software solely for Customer’s own
internal business purposes and as long as it is used with CSG Products or
Services; provided, however, that in the event Customer chooses or is required
to separately license its use of ******** ****, Customer agrees to purchase and
maintain such license.

Note 2: Implementation, set-up, configuration, and testing of the Network
Printing Solution will be invoiced to Customer on a time and materials basis,
pursuant to that certain Statement of Work entitled "Network Printing Solution"
(CSG document no. 2312335) ("NPS SOW").

Note 3: Support will commence following implementation of the Network Printing
Solution into production.  Support will be limited to ******* (**) ***** per
*****.  Any hours in excess of such ******* (**) ***** per ***** requested by
Customer shall be billed to Customer on a time and materials basis, as mutually
agreed by the parties in a statement of work.

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Michael J. Henderson

 

Title:  VP Billing Ops

 

Title:  EVP Sales & Marketing

 

Name:  Joseph P. Murray

 

Name:  Michael J. Henderson

 

Date:  1/4/13

 

Date:  1/7/13

 

 